ATTACHMENT TO NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Response to Arguments
Applicant’s arguments, see RCE Amendment, filed 10/08/2021, with respect to prior art rejections of the claims as being anticipated by Kimchy have been fully considered and are persuasive.  The prior art rejections of the claims as being anticipated by Kimchy have been overcome, as examiner agrees that Kimchy does not teach or fairly suggest that the imaging processor is further configured to “generate a distribution image of the second nuclide by synthesizing together: the distribution image of the first nuclide, and the distribution image having the distribution of the first nuclide and the distribution of the second nuclide superposed on each other”, in the manner as required by Applicant’s amended independent Claims.
Allowable Subject Matter
Claims 3, 6, 9, 10, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 3, the prior art of record (which hereinafter includes the Kimchy reference as discussed above) teaches many of the elements of the claimed invention, including an apparatus for beta-emission two-dimensional imaging, comprising: a beta ray detector configured to receive, from an imaging target containing a first nuclide and a second nuclide, a beta ray based on the first or second nuclide and thereby detect the beta ray, the beta ray detector outputting a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis, the first nuclide transiting to an excited state of a daughter nucleus by beta decay and, subsequently to emission of a beta ray by beta decay, transiting to a ground state of the daughter nucleus while emitting a peculiar gamma ray having a predetermined energy, the second nuclide transiting to a ground state of a daughter nucleus by emitting a beta ray by beta decay; a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector to detect a gamma ray which may be the peculiar gamma ray; and, an imaging processor configured to be capable of generating a distribution image of the first nuclide and another distribution image reflecting a distribution of the second nuclide in a discriminable manner based on a time point of beta ray detection by the beta ray detector and a time point of gamma ray detection by the gamma ray detector, the location information included in the beta ray detection signal, and whether the peculiar gamma ray is detected in the gamma ray detector, wherein the imaging processor is configured to generate the distribution image of the first nuclide by using the location information obtained when the peculiar gamma ray is detected within a predetermined time of the time point of beta ray detection, generate a distribution image having a distribution of the first nuclide and the distribution of the second nuclide superposed on each other by using the location information obtained otherwise.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the imaging processor is further configured to generate a distribution image of the second nuclide by synthesizing together: the distribution image of the first nuclide, and the distribution image having the distribution of the first nuclide and the distribution of the second nuclide superposed on each other, in the manner as required by Claim 3.
With respect to Claim 6, the prior art of record teaches many of the elements of the claimed invention, including an apparatus for beta-emission two-dimensional imaging, comprising: a beta ray detector configured to receive, from an imaging target containing a first nuclide and a second nuclide, a beta ray based on the first or second nuclide and thereby detect the beta ray, the beta ray detector outputting a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis, the first nuclide emitting a positron as a beta ray by positive beta decay, the second nuclide emitting an electron as a beta ray by negative beta decay; a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector to detect a gamma ray which may be an annihilation gamma ray resulting from annihilation of the positron as the beta ray from the first nuclide with an electron in the beta ray detector; and an imaging processor configured to be capable of generating a distribution image of the first nuclide and another distribution image reflecting a distribution of the second nuclide in a discriminable manner based on a time point of beta ray detection by the beta ray detector and a time point of gamma ray detection by the gamma ray detector, the location information included in the beta ray detection signal, and whether the annihilation gamma ray is detected in the gamma ray detector, wherein the imaging processor is configured to generate the distribution image of the first nuclide by using the location information obtained when the annihilation gamma ray is detected within a predetermined time of the time point of beta ray detection, generate a distribution image having a distribution of the first nuclide and the distribution of the second nuclide superposed on each other by using the location information obtained otherwise.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the imaging processor is further configured to generate a distribution image of the second nuclide by synthesizing together: the distribution image of the first nuclide, and the distribution image having the distribution of the first nuclide and the distribution of the second nuclide superposed on each other, in the manner as required by Claim 6.
With respect to Claim 9, the prior art of record teaches many of the elements of the claimed invention, including a method for beta-emission two-dimensional imaging, comprising: a beta ray detecting step of receiving, from an imaging target containing a first nuclide and a second nuclide, a beta ray based on the first or second nuclide, thereby detecting the beta ray, and then obtaining a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis, the first nuclide transiting to an excited state of a daughter nucleus by beta decay and, subsequently to emission of a beta ray by beta decay, transiting to a ground state of the daughter nucleus while emitting a peculiar gamma ray having a predetermined energy, the second nuclide transiting to a ground state of a daughter nucleus by emitting a beta ray by beta decay; a gamma ray detecting step of detecting a gamma ray which may be the peculiar gamma ray; and, an imaging processing step capable of generating a distribution image of the first nuclide and another distribution image reflecting a distribution of the second nuclide in a discriminable manner based on a time point of beta ray detection in the beta ray detecting step and a time point of gamma ray detection in the gamma ray detecting step, the location information included in the beta ray detection signal, and whether the peculiar gamma ray is detected in the gamma ray detecting step, wherein the beta ray detecting step is performed by using a beta ray detector, the gamma ray detecting step is performed by using a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector, and, in the imaging processing step, the distribution image of the first nuclide is generated by using the location information obtained when the peculiar gamma ray is detected within a predetermined time of the time point of beta ray detection, a distribution image having a distribution of the first nuclide and the distribution of the second nuclide superposed on each other is generated by using the location information obtained otherwise.
However, the prior art of record fails to teach or fairly suggest the method wherein the imaging processing step further comprises generating a distribution image of the second nuclide by synthesizing together: the distribution image of the first nuclide, and the distribution image having the distribution of the first nuclide and the distribution of the second nuclide superposed on each other, in the manner as required by Claim 9.
With respect to Claim 10, the prior art of record teaches many of the elements of the claimed invention, including a method for beta-emission two-dimensional imaging, comprising: a beta ray detecting step of receiving, from an imaging target containing a first nuclide and a second nuclide, a beta ray based on the first or second nuclide, thereby detecting the beta ray, and then obtaining a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis, the first nuclide emitting a positron as a beta ray by positive beta decay, the second nuclide emitting an electron as a beta ray by negative beta decay; a gamma ray detecting step of detecting a gamma ray which may be an annihilation gamma ray resulting from annihilation of the positron as the beta ray from the first nuclide with an electron in a beta ray detector used in the beta ray detecting step; and an imaging processing step capable of generating a distribution image of the first nuclide and another distribution image reflecting a distribution of the second nuclide in a discriminable manner based on a time point of beta ray detection in the beta ray detecting step and a time point of gamma ray detection in the gamma ray detecting step, the location information included in the beta ray detection signal, and whether the annihilation gamma ray is detected in the gamma ray detecting step, wherein the gamma ray detecting step is performed by using a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector, and in the imaging processing step, the distribution image of the first nuclide is generated by using the location information obtained when the annihilation gamma ray is detected within a predetermined time of the time point of beta ray detection, a distribution image having a distribution of the first nuclide and the distribution of the second nuclide superposed on each other is generated by using the location information obtained otherwise.
However, the prior art of record fails to teach or fairly suggest the method wherein the imaging processing step further comprises generating a distribution image of the second nuclide by synthesizing together: the distribution image of the first nuclide, and the distribution image having the distribution of the first nuclide and the distribution of the second nuclide superposed on each other, in the manner as required by Claim 10.
Claim 15 is allowed by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        10/14/2021